Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 February 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 10 - 13 are objected to because of the following informalities:  
In line 4 of claim 10, “the” should be inserted before “compressed air”.
In line 3 of claim 11, “the” should be inserted before “compressed air”.
In line 3 of claim 12, “the” should be inserted before “compressed”.
In line 2 of claim 13, “wherein” should be deleted.
In line 3 of claim 13, “the” should be inserted before “compressed air”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear whether the “at least one additional material channel” as recited in claim 5 refers to at least one additional material channel of the “at least two separate material channels” as recited in claim 3, from which claim 5 depends, or if it/they represent additional structural limitation(s).  
Regarding claim 11, the phrase “into in each of the at least two material channels” is confusing.  Examiner has interpreted the aforementioned limitation as “into each of the at least two material channels”, as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3, from which claim 5 depends, recites “at least two separate material channels”.  Assuming that the “at least one additional material channel” as recited in claim 5 refers to an additional at least one of the “at least two separate material channels” recited in claim 3, the at least one material channel would be included in the set of separate material channels as recited in claim 3 and would fail to further limit claim 3.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 - 4, 6 - 8, and 10 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callan et al. (US 2012/0039671).
Regarding claim 3, Callan discloses  a vibrator assembly comprising: a silo pipe (vibratory probe mechanism 100) having at least two separate material channels (chutes 110) running from a first end of the silo pipe to a second end of the silo pipe parallel along a longitudinal axis of the silo pipe and having at least two supply channels (unlabeled channels having lower ends that are angled outwardly within the channels of vibratory probe mechanism 100; Fig. 1) that run parallel to the longitudinal axis and are arranged in an interior of the silo pipe between the at least two separate material channels; a vibrator unit  (control system 130; nosecone 120; tip 105), which is coupled mechanically to the silo pipe (110) and to at least one of the supply channels; and an introduction arrangement (feeder pipe 70), which opens out into the silo pipe at the first end of the silo pipe and is designed to accommodate material and direct the material into the at least two separate material channels of the silo pipe, wherein the at least two supply channels open out into a respective one of the material channels (Fig. 1) and are designed to direct compressed air into the material channels (via secondary air supply tubes) (Figs. 1, 3, 4, 10, and 11; paragraphs 0103 - 0105 and 0130).
Regarding claim 2, Callan further discloses at least one of the at least two supply channels (unlabeled channels having lower ends that are angled outwardly within the channels of vibratory probe mechanism 100; Fig. 1) is designed to accommodate at least one electric line (Fig. 1; paragraph 0130).  Examiner notes that at least one electric line can be placed in at least one of the unlabeled hollow channels and, therefore, the apparatus as disclosed by Callan reads on the claim limitations.
Regarding claim 4, Callan further discloses pressure volume flow of the compressed air directed inward can be controlled separately for each of the supply channels (via valves) (Fig. 11; paragraphs 0104, 0105, and 0121).
Regarding claim 6, Callan further discloses at least two of the at least two material channels (110) are separated from one another in a gas tight manner (via valves) (paragraphs 0104, 0105, and 0121).
Regarding claim 7, Callan further discloses the at least two material channels (110) are separated from each other by one or more crosspieces (splitter pipe 80) (Fig. 10; paragraph 0103).
Regarding claim 8, Callan further discloses the introduction arrangement (70) includes at least two chambers (chutes 90), of which each opens out into a respective one of the at least two material channels (110) (Fig. 10; paragraph 0103).
Regarding claims 10 and 11, Callan further discloses compressed air is directed into an interior of each of the material channels (110) in a region of the first end of the silo pipe (Fig. 11; paragraph 0130).
Regarding claim 12, Callan further discloses compressed air is directed into an interior of at least one of the material channels (110) in a region of a plane of the silo pipe (100) (Fig. 11).
Regarding claim 13, Callan further discloses compressed air is directed into each of the at least two material channels (110) in a region of the second end of the silo pipe (Figs. 1 and 11).  Examiner has interpreted “a region of the second end of the silo pipe” as a region including the lower two thirds of the silo pipe.
Regarding claim 14, Callan further discloses the vibrator unit (120, 105) is fitted at the second end of the silo pipe (100) (Fig. 10).
Regarding claim 15, Callan further discloses the at least two material channels (110) of the silo pipe (100) have approximately identical surface areas in a cross-sectional plane which runs perpendicularly to the longitudinal axis of the silo pipe (100) (Figs. 10 and 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Callan in view of Degen et al. (US 2015/0104260). 
Regarding claim 5, Callan discloses all of the claim limitations except the silo pipe has at least one additional material channel.  Degen ‘260 teaches the silo pipe (110) has three or more material channels (paragraph 0043 teaches any number of silo tubes can be arranged in a vibrating arrangement; therefore, 110a, 110b, and a fourth silo tube have been interpreted as the three or more material channels) (paragraph 0043). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the silo pipe as disclosed by Degen ‘987 with the three or more material channels as taught by Degen ‘260 to allow several different materials to be inserted into the vibrator assembly simultaneously. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 9, Callan fails to disclose each of the at least two chambers has at least two valves. Degen ‘260 teaches each chamber (200) has at least two valves (outer closures 150a, 150b) (Figs. 1 and 3; paragraph 0040). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the at least two chambers as disclosed above with the at least two valves as taught by Degen ‘260 to provide means for controlling the flow of material into each of the material channels.
Response to Arguments
Applicant’s arguments with respect to claims 2 - 15 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/31/2022